IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46610

STATE OF IDAHO,                                )
                                               ) Filed: May 6, 2020
       Plaintiff-Respondent,                   )
                                               ) Karel A. Lehrman, Clerk
v.                                             )
                                               )
NICKLAUS LAURAL WILLIAMS,                      )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years with three years
       determinate for grand theft by possession of stolen property; concurrent unified
       sentences of five years with two years determinate for unlawful possession of a
       firearm and six months for resisting and/or obstructing an officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Nicklaus Laural Williams appeals from his judgment of conviction and his sentences.
Williams claims the district court erred by failing to order a psychological evaluation under
Idaho Code § 19-2522 and by imposing excessive sentences. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In August 2018, officers attempted to arrest Williams in Boise on an outstanding warrant
for absconding from parole. Williams resisted arrest and physically assaulted an officer. After
arresting him, officers found a stolen gun, drug paraphernalia, marijuana, and methamphetamine
in Williams’ possession. As a result, the State charged Williams with numerous crimes, and he

                                               1
pled guilty to grand theft by possession of stolen property, Idaho Code §§ 18-2403(4), 18-
2407(1) and 18-2409; unlawful possession of a firearm, I.C. § 18-3316; and resisting and/or
obstructing an officer, I.C. § 18-705.
       Williams completed a guilty plea advisory form. Although he responded “no” to the
question of whether he had ever been diagnosed with a mental health disorder, he wrote, “I have
a history of mental illness in my family and have been committed to intermountain [sic] and
believe I need mental health [sic].” Further, he responded “no” to the question of whether he had
requested his attorney to do anything his attorney had not done, but he also wrote in response
that “I would like a mental health evaluation. . . .”
       At the plea hearing, the district court inquired about Williams’ mental health.          In
response, Williams’ counsel noted that Williams had requested a mental health evaluation on his
guilty plea advisory form and stated, “I would defer to the Court as to whether--what the
standard screening tool that they use in the [presentence investigation report] or whether you
would prefer a more in-depth evaluation.” Regarding the nature of the evaluation, the Court
responded, “Well, it kind of depends. I sometimes ask for more in-depth one if I’m worried
about current problems and that we need to address[] something of a very serious nature. But it
depends a bit on what we learn later.”
       Williams then informed the court that he had requested but had not received mental
health treatment in jail; he had a family history of mental health problems; and he wanted to
determine whether he had a mental health issue, stating, “I find myself in a position where I
think it would be beneficial to figure that out.” In response, the court stated, “I will definitely
ask for a mental health evaluation as part of the presentence process. I’m just not convinced at
this point because I don’t have enough information what more we might need so that will depend
on some things that develop later.” The court then ordered a presentence investigation report
(PSI), which by statute includes a screening to determine whether a defendant needs a mental
health examination. See I.C. § 19-2524(1)(a) (“As part of the presentence process, a screening to
determine whether a defendant is in need of . . . a mental health examination shall be made in
every felony case unless the court waives the requirement for a screening.”).
       According to the PSI, a mental health screening under I.C. § 19-2524 was performed, and
the resulting report noted Williams’ global appraisal of individual needs assessment (GAIN) did
not indicate a serious mental illness (SMI). Inconsistently, however, the conclusion of the report

                                                   2
stated that Williams “presents with SMI or other [mental health] needs as noted above in [§] 19-
2524 report.” The report recommended treatment only if Williams were released into the
community; specifically, it stated that “mental health treatment is recommended if released to the
community to minimize risk of further deterioration of daily functioning.” (Emphasis added.) In
that event, the treatment recommendations were “psychiatric medication evaluation,
management, and education.”
       At the sentencing hearing, the district court asked whether any changes to the PSI were
needed and whether a legal cause precluded proceeding with sentencing, to which questions
Williams’ counsel responded “no.” The court noted that Williams “got a short--relatively short-
term sanction” for absconding from parole and that “a substantial period of time clean and away
is warranted” based on Williams’ conduct in this case. The court imposed a unified sentence of
ten years with three years determinate for grand theft by possession of stolen property and
concurrent sentences of five years with two years determinate for unlawful possession of a
firearm and of six months for resisting arrest. The district court also specifically recommended
that Williams receive mental health treatment while incarcerated. Williams timely appeals.
                                                II.
                                           ANALYSIS
A.     Psychological Evaluation
       Williams claims the district court erred by denying what he characterizes as a “specific”
request for a psychological evaluation under I.C. § 19-2522. The determination whether to order
a psychological evaluation is within the sentencing court’s discretion. I.C. § 19-2522(1); Idaho
Criminal Rule 32(d); State v. Jones, 132 Idaho 439, 442, 974 P.2d 85, 88 (Ct. App. 1999). When
a trial court’s discretionary decision is reviewed on appeal, the appellate court conducts a multi-
tiered inquiry to determine whether the lower court: (1) correctly perceived the issue as one of
discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any
legal standards applicable to the specific choices before it; and (4) reached its decision by an
exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
       The legal standards governing the district court’s decision whether to order a
psychological evaluation are contained in I.C. § 19-2522. Under I.C. § 19-2522(1), if there is
reason to believe the defendant’s mental condition will be a significant factor at sentencing and
for good cause shown, the sentencing court must appoint a psychiatrist or licensed psychologist

                                                3
to examine and report on the defendant’s mental condition. “A defendant’s mental condition can
be a significant factor at sentencing when that condition is an underlying factor in the
commission of the crime at issue, especially when the defendant’s actions are radically contrary
to his or her history and character.” State v. Durham, 146 Idaho 364, 367, 195 P.3d 723, 726
(Ct. App. 2008). Factors in determining whether the district court had sufficient information to
believe the defendant’s mental condition would be a significant factor at sentencing may include
the circumstances surrounding the defendant’s crime, indications in the record that the defendant
suffered from mental conditions, and the PSI’s recommendation for a psychiatric or
psychological evaluation. Id. at 369, 195 P.3d at 728. We will uphold the district court’s
decision not to order a psychological evaluation if the record supports a finding that there was no
reason to believe a defendant’s mental condition would be a significant factor at sentencing.
State v. McFarland, 125 Idaho 876, 879, 876 P.2d 158, 161 (Ct. App. 1994).
       Williams claims that the district court had reason to believe his mental health condition
would be a significant factor at sentencing. The State contends, however, that Williams did not
preserve the issue for appeal by objecting to the court’s decision not to order a psychological
evaluation under I.C. § 19-2522(1). We agree with the State. Williams did not preserve the
issue by objecting and may not now challenge the court’s decision on appeal.
       The Idaho Supreme Court has held in State v. Carter, 155 Idaho 170, 307 P.3d 187
(2013), that absent an objection to the district court’s failure to order a psychological evaluation
under I.C. § 19-2522, the issue is waived on appeal. Carter, 155 Idaho at 174, 307 P.3d at 191.
In that case, the State charged Carter with aggravated battery after he injured a correctional
officer while incarcerated and housed in the prison’s mental health tier. Id. at 171, 307 P.3d at
188.   The court ordered a competency evaluation under I.C. § 18-211, which evaluation
concluded, “Carter was exhibiting significant psychiatric symptoms but was competent to assist
in his defense.” Carter, 155 Idaho at 171, 307 P.3d at 188. Before sentencing Carter, however,
the court did not order a psychological evaluation under I.C. § 19-2522, and Carter neither
requested the evaluation nor objected to the court’s failure to order it. Carter, 155 Idaho at 172,
307 P.3d at 189. After the court sentenced Carter, he appealed. Id. On appeal, the Idaho
Supreme Court addressed the issue of “whether the district court erred by failing to sua sponte
order a psychological evaluation prior to sentencing, pursuant to I.C. § 19-2522.” Carter, 155
Idaho at 172-73, 307 P.3d at 189-90.

                                                 4
       Resolving this issue, the Court in Carter held that “the fundamental error test is the
proper standard for determining whether an appellate court may hear claims based upon
unobjected-to error in all phases of criminal proceedings in the trial courts of this state,”
including the issue of whether a court erred by failing to order a psychological evaluation under
I.C. § 19-2522 before sentencing. Carter, 155 Idaho at 174, 307 P.3d at 191. The Court’s
analysis focused on the first prong of the fundamental error standard which requires the
defendant to prove “the alleged error . . . violate[d] one or more of the defendant’s unwaived
constitutional rights.” Id. at 173, 307 P.3d at 190 (quoting State v. Perry, 150 Idaho 209, 228,
245 P.3d 961, 980 (2010)). The Court concluded Carter’s claim that the court failed to order a
psychological evaluation asserted a statutory violation, not a constitutional violation. Id. at 174,
307 P.3d at 191. As a result, the claim failed to satisfy the first prong of the fundamental error
standard in Perry 1 and, thus, was not reviewable on appeal. Carter, 155 Idaho at 174, 307 P.3d
at 191. Further, the Court rejected Carter’s assertion that the affirmative duty which I.C. § 19-
2522 imposes on a court to order a psychological evaluation relieved Carter of his obligation to
object to the court’s failure to order an evaluation to preserve the issue for appeal. Carter, 155
Idaho at 174, 307 P.3d at 191.
       Just as in Carter, Williams did not object to the district court’s failure to order a
psychological evaluation under I.C. § 19-2522. Williams attempts to distinguish Carter by
arguing that, unlike Carter, Williams specifically requested a psychological evaluation. We
acknowledge that Williams indicated on his guilty plea advisory form he wanted a mental health
evaluation and that his counsel noted this fact during the plea hearing. This request, however,
was not a specific request for a psychological evaluation under I.C. § 19-2522.             Indeed,
Williams’ counsel expressly deferred to the court to determine the type of evaluation warranted.
In response, the court made clear its intention to first obtain a mental health screening before
deciding whether to order a more in-depth evaluation. Thereafter, at the sentencing hearing,
Williams had an obligation to object to the court proceeding with sentencing without ordering a
psychological evaluation. By failing to do so, Williams failed to preserve the alleged statutory



1
        The Idaho Supreme Court has modified the second and third prongs of the fundamental
error standard articulated in Perry in State v. Miller, 165 Idaho 115, 119-20, 443 P.3d 129, 133-
34 (2019). The first prong of the standard, however, remains the same. See id. (modifying only
second and third prongs).
                                                 5
violation for appeal. See Carter, 155 Idaho at 174, 307 P.3d at 191 (noting failure to order
psychological evaluation is statutory, not constitutional violation).
          Williams also attempts to avoid Carter by arguing “there is no requirement that a party
object when the district court is rejecting his position on an issue in order to preserve that issue
for appeal--the district court’s adverse decision is sufficient.” In support, Williams relies on
State v. Hoskins, 165 Idaho 217, 443 P.3d 231 (2019). Hoskins, however, is inapposite. Hoskins
did not address a defendant’s failure to object to an alleged error. Instead, it addressed “whether
the right-result, wrong-theory rule require[d] [the] Court to hear an unpreserved argument on
appeal from the denial of a motion to suppress.” Id. at 220, 443 P.3d at 234. Contrary to
Williams’ assertion, Hoskins does not stand for the proposition that a defendant does not need to
object to the district court’s decision not to order a psychological evaluation under I.C. § 19-
2522 or otherwise implicitly overrule Carter. Because Williams did not object to the district
court’s decision not to order a psychological evaluation, Williams failed to preserve the issue for
appeal.
B.        Excessive Sentences
          Williams argues the district court abused its discretion by imposing excessive sentences.
An appellate review of a sentence is based on an abuse of discretion standard. State v. Burdett,
134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). When a trial court’s discretionary decision
is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine whether
the lower court: (1) correctly perceived the issue as one of discretion; (2) acted within the
boundaries of such discretion; (3) acted consistently with any legal standards applicable to the
specific choices before it; and (4) reached its decision by an exercise of reason. State v. Herrera,
164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
          If a sentence is not illegal, the appellant has the burden to show it is unreasonable and
thus a clear abuse of discretion. State v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490 (1992).
A sentence may represent such an abuse of discretion if it is shown to be unreasonable upon the
facts of the case. State v. Nice, 103 Idaho 89, 90, 645 P.2d 323, 324 (1982). A sentence of
confinement is reasonable if it appears at the time of sentencing that confinement is necessary to
accomplish the primary objective of protecting society and to achieve any or all of the related
goals of deterrence, rehabilitation, or retribution applicable to a given case. State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Where an appellant contends the sentencing

                                                  6
court imposed an excessively harsh sentence, we conduct an independent review of the record,
having regard for the nature of the offense, the character of the offender, and the protection of
the public interest. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Williams acknowledges his sentences are within the statutory limits, but he argues the
district court abused its discretion by not considering mitigating factors. Williams identifies his
mental health issues, his struggle with substance abuse, his remorse, and his acceptance of
responsibility as mitigating factors the court failed to consider. We disagree. The record reflects
the court was aware of these factors and mentioned them when sentencing Williams. Moreover,
“while the mitigating factors . . . may have some relevancy to sentencing, a court is not required
to assess or balance all of the sentencing goals in an equal manner.” State v. Felder, 150 Idaho
269, 276, 245 P.3d 1021, 1028 (2010).
       Williams also argues the district court abused its discretion by imposing longer sentences
for his crimes in this case to compensate “for a perceived inadequacy in the sanction” the parole
board imposed on Williams for absconding from parole. In support, Williams relies on State v.
Findeisen, 133 Idaho 228, 984 P.2d 716 (Ct. App. 1999). In that case, this Court noted that “it is
entirely appropriate for the court to consider a spectrum of evidence bearing upon the
defendant’s character, including the defendant’s history of criminal offenses other than the one
for which he appears at sentencing.” Id. at 229, 984 P.2d at 717. The Court, however, held that
the district court in Findeisen “went beyond [its] authority and essentially imposed [a] sentence
for offenses other than the one that was before the court.” Id. As a result, it vacated the
defendant’s sentence and remanded the case. Id. at 230, 984 P.2d at 718.
       We disagree with Williams’ assertion that the district court imposed longer sentences to
compensate for the parole board’s sanction. Although the district court did note Williams’
“relatively short-term sanction” for absconding from parole, the court thereafter expressly stated
the sentences were justified based on Williams’ crimes in this case:
               So I do think a more significant penalty is warranted because of all the
       conduct in this case: possession of a stolen gun, having drugs on your person,
       and then the way you freaked out when you were arrested. Those are all
       significant and they, frankly indicate that there’s not much that we can do--when
       looking at your parole supervision as well--in the community to address this. And
       I do think that a substantial period of time clean and away is warranted.

                                                7
(Emphasis added.) Based on this record, we cannot conclude the district court abused its
discretion in sentencing Williams.
                                              III.
                                        CONCLUSION
       The district court neither abused its discretion by not ordering a psychological evaluation
under I.C. § 19-2522 nor by imposing excessive sentences. Accordingly, we affirm Williams’
judgment of conviction and sentences.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                8